TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 7, 2013



                                       NO. 03-12-00065-CV


                                     Juan Enriquez, Appellant

                                                v.

   Christina Melton Crain, former Chair of the Texas Board of Criminal Justice, in her
                            Official Capacity; et al., Appellees




        APPEAL FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error requiring reversal of the trial

court’s dismissal order: IT IS ORDERED, ADJUDGED AND DECREED by the Court that

the trial court’s dismissal order is in all things affirmed; and it appearing that the appellant is

indigent and unable to pay costs, that no adjudication as to costs is made; and that this decision

be certified below for observance.